      Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 1 of 10



Bruce A. Fredrickson
Angela M. LeDuc
Rocky Mountain Law Partners, P.C.
1830 3rd Avenue East, Suite 301
P. O. Box 1758
Kalispell, MT 59903-1758
Telephone:(406) 314-6011
Facsimile: (406) 314-6012
E-mail: bruce@rmtlawp.com
           angie@rmtlawp.com

Attorneys for Defendant Shane Erickson.
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

  MATTHEW MARSHALL, JOHN
                                                                                            9:21-CV-00019-DWM
  MAGUIRE, KEEGAN BONNET,
  AND ANTHONY AGUILAR,
     Plaintiffs,                                                                       BRIEF IN SUPPORT OF
            vs.                                                                         DEFENDANT SHANE
                                                                                            ERICKSON’S
  MICHAEL L GOGUEN, THE                                                                MOTION TO DISMISS
  TRUSTEE OF THE MICHAEL L                                                              Fed. R. Civ. P., 12(b)(6)
  GOGUEN TRUST, WHITEFISH
  FRONTIERS, L.L.C., VALLEY
  OAK, LLC, PROOF RESEARCH,
  INC., CASEY’S MANAGEMENT,
  LLC, TWO BEAR SECURITY,
  LLC, TWO BEAR AIR 1, LLC,
  CRYSTAL SLOPESIDE, LLC, TWO
  BEAR AIR RESCUE
  FOUNDATION, KAREN
  VALLADAO, FRANK,
  RIMERMAN + CO. LLP, SHANE
  ERICKSON, and DOES 1 through
  100,
  Defendants.


                                                                                                          ERICKSON’S BRIEF IN SUPPORT OF
                                                                                                          RULE 12(B)(6) MOTION TO DISMISS
                                                                                                                                  PAGE 1
                  \\LAWSERVER\COMPANY\CLIENT_FILES\E\ERICKSON, SHANE\MARSHALL V. GOGUEN, ERICKSON, ET AL\PLEADINGS\2021-06-30 BRIEF - MOTION TO DISMISS - 12(B)(6).DOCX
       Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 2 of 10



      COMES NOW, Defendant Shane Erickson [“Erickson”] with his Brief in

Support of Motion to Dismiss - Fed. R. Civ. P., 12(b)(6), and states as follows:

                              THE LAW OF CIVIL RICO
      Several of Erickson’s co-defendants, including Michael L. Goguen, also

filed a 12(b)(6) Motion and Brief through their counsel, Worden Thane P.C., and

Quinn Emanuel Urquhart & Sullivan, LLP (Doc. 24 – Motion; Doc. 26 – Brief)

(“Entity Defendants’ Brief”) contemporaneously with Erickson’s Motion.

Plaintiffs’ Complaint (Doc. 1) (“Compl.”) fails against Erickson for virtually all of

the same reasons identified in the Entity Defendants’ Brief. Cognizant of this

Court’s Order for Defendants to avoid redundant briefing, Erickson will not

reiterate the applicable law and its application, as set forth in the Entity

Defendants’ Brief. Rather, those arguments will be expanded here where

appropriate, as they pertain to Erickson. Arguments unique to Erickson are also

made in this Brief.

             PLEADED AND UNPLEADED FACTS UNIQUE TO ERICKSON
      Erickson is unique in this action – with the exception of Karen Valladao, he

is the only individual alleged to have been a part of the “RICO enterprise” asserted

by Plaintiffs.1 He is also unique since, based on Plaintiffs’ allegations, he is clearly


1
 Michael Goguen is also a named defendant and purportedly part of the
“enterprise.” That contention, however, makes little sense since the primary
“common purpose” Plaintiffs attribute to the enterprise is to profit from Michael
                                                        ERICKSON’S BRIEF IN SUPPORT OF
                                                        RULE 12(B)(6) MOTION TO DISMISS
                                                                                PAGE 2
       Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 3 of 10



the defendant farthest removed from the purported RICO enterprise. The only

“predicate act” asserted against him is his alleged failure to investigate sexual

misconduct allegations asserted against Michael Goguen by Pam Doe.

Interestingly, Pam Doe is also alleged to be part of the enterprise, although not

named as a defendant. Compl., ¶ 377. She is also alleged to have recanted her

purported claims against Michael Goguen. Compl., ¶ 375.

      While Erickson denies many of the facts pleaded in Plaintiffs’ Complaint, he

will accept them as true solely for purposes of this Motion. The facts pleaded are

wholly insufficient to support Plaintiffs’ RICO Complaint against him.

      Erickson was a detective with the Whitefish Police Department. Compl.,

¶ 40. In a nutshell, Plaintiffs claim that Erickson purportedly accepted a bribe

from Michael Goguen (a hunting trip – Compl., ¶ 367; ¶ 371) as consideration for

not continuing an investigation into improper sexual misconduct allegations by

Pam Doe asserted against Mr. Goguen. Compl., ¶ 41; ¶ 372; ¶ 378 & 379.A. That

is the only predicate act attributed to Erickson. That is not sufficient. Plaintiffs’

accordingly have not stated a viable RICO claim against Erickson upon which

relief could be granted.




Goguen or his businesses. That “purpose” would necessarily remove Mr. Goguen
as a member of the purported enterprise or association-in-fact. See Doc. 26, p. 27.
                                                       ERICKSON’S BRIEF IN SUPPORT OF
                                                       RULE 12(B)(6) MOTION TO DISMISS
                                                                               PAGE 3
        Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 4 of 10



        Other than providing lip service to RICO’s requirement of an “association in

fact,” Plaintiffs failed to plead that Erickson knew the specific purpose of the

association; failed to plead that Erickson knew who the alleged participants were;

failed to plead that a relationship existed between Erickson and those other

participants purportedly associated with the enterprise; and failed to plead

longevity sufficient to permit the associates to pursue the enterprise’s purpose.

Plaintiffs simply plead that Erickson was a member and participated – nothing

more. Compl., ¶ 229.i. That bare allegation is not sufficient to state a civil RICO

claim against him upon which relief could be granted.

        Plaintiffs also fail to plead causation at any level associated with Erickson.

How Erickson’s alleged failure to investigate purported sexual misconduct by

Michael Goguen against Pam Doe was either a “but for” or “proximate cause” of

Plaintiffs’ alleged damages stemming from Amyntor’s losses is more than

puzzling. There is simply no causal link between Erickson’s alleged actions and

Plaintiffs’ alleged damages. Neither do Plaintiffs plead a causal link between

them.

                                      ARGUMENT
        In order to assert a viable civil action under the federal RICO statues,

plaintiffs must plead and prove “(1) conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity[]’ that damaged the plaintiff’s business or

                                                        ERICKSON’S BRIEF IN SUPPORT OF
                                                        RULE 12(B)(6) MOTION TO DISMISS
                                                                                PAGE 4
       Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 5 of 10



property.” Rezner v. Bayerische Hypo-Und Vereinsbank AG, 630 F.3d 866, 873

(9th Cir. 2010); McCaul v. First Montana Bank, Inc., 2018 WL 6717098, at *3

(D. Mont. Oct. 29, 2018); 18 U.S.C. §1962(c). Plaintiffs must plead and prove

each element separately with respect to each defendant. Committee to Protect Our

Agricultural Water v. Occidental Oil and Gas Corporation, 235 F. Supp. 3d 1132,

1172 (E.D. Cal. 2017) (“The touchstone of Section 1962(c) is that each individual

defendant must be shown to have personally participated in a pattern of

racketeering activity.”) (alterations and citation omitted); McCaul, 2018 WL

6717098, at *3 (stating that “factual allegations must plausibly support each

element” and “must establish that each defendant personally conducted, or

participated in the conduct of the enterprise”). Further, a single “predicate act” is

insufficient to support a RICO claim. E.g., United States. v. Fernandez, 388 F.3d

1199, 1221 (9th Cir. 2004) (RICO “requires at least two predicate acts”). Plaintiffs

meet none of the RICO pleading requirements as to Erickson and their claims

against him must be dismissed.

      1.     Erickson’s Alleged Illegal Conduct.
      Plaintiffs allege that Erickson purportedly accepted a bribe from Michael

Goguen in exchange for Erickson’s agreement not to pursue allegations of alleged

sexual misconduct against Pam Doe. Compl., ¶ 367; ¶ 371. That is the only

predicate act pleaded as to Erickson and is accordingly insufficient to support

                                                      ERICKSON’S BRIEF IN SUPPORT OF
                                                      RULE 12(B)(6) MOTION TO DISMISS
                                                                              PAGE 5
       Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 6 of 10



Plaintiffs’ asserted RICO claims. Fernandez, supra. Further, Plaintiffs fail

completely to plead any plausible causal connection between the asserted illegal

conduct and Plaintiffs’ damages flowing from their business relationship with

Amyntor. There is simply no allegation stated in Plaintiffs’ Complaint alleging a

direct causal connection, “but for,” “proximate,” or otherwise, between Erickson’s

alleged illegal conduct (i.e., bribery) and Plaintiffs’ asserted damages (i.e., the loss

of revenue and salary from the failure of their startup company, Amyntor). Holmes

v. Sec. Investor Prot. Corp., 503 U.S. 258, 268 (1992).

      2.     Erickson’s Connection to the “Enterprise.”
      Plaintiffs plead nothing to connect Erickson to the purported “Goguen

Sexual Enterprise.” Rather, they plead that the enterprise existed as an

“association-in-fact.” Compl., ¶ 229. The only conceivable connection Plaintiffs

assert is Erickson’s relationship with Michael Goguen. Compl., ¶¶ 336 - 337;

¶¶ 370 - 371. Nowhere do Plaintiffs contend that Erickson even knew about the

other purported members of the “enterprise.” Neither do they assert that Erickson,

along with the other purported members of the “enterprise” acted with a common

purpose or a unified agenda. United States v. Turkette, 452 U.S. 576, 583, (1981);

McCaul, 2018 WL 6717098, at *4. They do not plead that Erickson functioned

with any other members of the purported association as a continuing unit. McCaul,

2018 WL 6717098, at *8. The most Plaintiffs assert is that Erickson was in a

                                                       ERICKSON’S BRIEF IN SUPPORT OF
                                                       RULE 12(B)(6) MOTION TO DISMISS
                                                                               PAGE 6
       Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 7 of 10



group that “participated in the Goguen Sexual Enterprise directly or indirectly.”

Doc. 1, ¶ 229.i. At best, Plaintiffs’ allegations merely demonstrate that a group of

entities and individuals acted in “a series of disconnected incidents, each involving

only a subset of the overall group of defendants, with no clear indication of a

unified agenda.” That is not enough to survive a Rule 12(b)(6) motion to dismiss.

Committee to Protect Our Agricultural Water v. Occidental Oil and Gas

Corporation, 235 F. Supp. 3d 1132, 1174 (E.D. Cal. 2017).

      3.     No Adequate Pleading Demonstrating that Erickson Engaged
             in a Pattern of Racketeering Activity.
      Plaintiffs allege only one predicate act attributable to Erickson – the

purported acceptance of a hunting trip as a bribe for not pursuing an investigation

into alleged sexual misconduct against Pam Doe. Compl., ¶ 378. Plaintiffs fail to

plead how that singular act fits within a “pattern” of racketeering activity. The

alleged predicate act attributable to Erickson can be added to the “mass assemblage

of predicates” articulated by the Entity Defendants. Doc. 26, pp. 31-34. When that

is done, the assemblage of predicates becomes even more tenuous, disconnected

and unrelated. Simply pleading that each predicate relates to the “Goguen Sexual

Enterprise” without more, does not and cannot establish a “pattern” of racketeering

activity. At best, the single predicate act Plaintiffs attempt to pin to Erickson is no

more than a sporadic event unrelated to any alleged “pattern.” Under no objective


                                                       ERICKSON’S BRIEF IN SUPPORT OF
                                                       RULE 12(B)(6) MOTION TO DISMISS
                                                                               PAGE 7
       Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 8 of 10



and reasonable reading of the allegations asserted by Plaintiffs do those allegations

state a viable RICO action against him or any of the other named defendants. The

action stated in Plaintiffs’ Complaint should be dismissed in its entirety and with

prejudice.

      4.     Plaintiffs’ Conspiracy Claims Fail.
      Plaintiffs’ civil conspiracy claims pleaded in their Claim 2 fail at the outset

against Erickson and all other defendants since Plaintiffs’ underlying RICO claims

fail. De Los Angeles Gomez v. Bank of America, N.A., 642 Fed.Appx. 670, 676

(9th Cir. 2016).

      Further, Plaintiffs fail to plead sufficient facts against Erickson to show that

he had any knowledge of the scheme and scope of the Goguen Sexual Enterprise or

that he agreed to participate in it. That failure is fatal to Plaintiffs’ claims both as

they relate to the underlying RICO claims and to the conspiracy count. De Los

Angeles, 642 Fed.Appx. at 676. The only pleading alleging Erickson’s knowledge

of anything is generally stated in their Complaint at ¶ 560. That general statement

is not sufficient to suggest Erickson was “aware of the essential nature and scope

of the enterprise and intended to participate in it.” De Los Angeles, 642 Fed.Appx.

at 676 (quoting Baumer v. Pachl, 8 F.3d 1341, 1346 (9th Cir.1993) (internal

quotation marks and citation omitted)). Plaintiffs’ claims fail.



                                                        ERICKSON’S BRIEF IN SUPPORT OF
                                                        RULE 12(B)(6) MOTION TO DISMISS
                                                                                PAGE 8
       Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 9 of 10



                                   CONCLUSION
      The allegations pleaded against Erickson in Plaintiffs’ Complaint are wholly

insufficient to state a claim against him upon which relief could be granted and

accordingly the action stated in Plaintiffs’ Complaint should be dismissed in its

entirety and with prejudice, never to be brought again.

                          CERTIFICATE OF COMPLIANCE
                               L.R. 7.1(d)(2)(E)
      Pursuant to L.R. 7.1(d)(2)(E), the undersigned certifies that the body of this

Brief contains 1625 words calculated by Microsoft Word’s word count.

      DATED this 30th day of June, 2021.



                                ROCKY MOUNTAIN LAW PARTNERS, P.C.



                                /S/ Bruce A. Fredrickson
                                Attorneys for Defendant, Shane Erickson




                                                     ERICKSON’S BRIEF IN SUPPORT OF
                                                     RULE 12(B)(6) MOTION TO DISMISS
                                                                             PAGE 9
      Case 9:21-cv-00019-DWM Document 33 Filed 06/30/21 Page 10 of 10



                            CERTIFICATE OF SERVICE
      I certify that on the 30th day of June 2021, I served a copy of the preceding

document by CM/ECF, Email or First Class Mail as indicated on the following:

Adam H. Owens, Esq.                        Sean M. Morris
Gregory G. Costanza, Esq.                  Jori Quinlan
GRANITE PEAK LAW, PLLC                     WORDEN THANE P.C.
201 W. Madison Ave., Ste. 450              321 W. Broadway St., Ste. 300
Belgrade, MT 59714                         Missoula, MT 59802
Attorneys for Plaintiffs                   Attorneys for Entity Defendants
By CM/ECF                                  By CM/ECF
Bruce Van Dalsem                           Davis Hatley Haffeman & Tighe
Diane Doolittle                            P.O. Box 2103
Adam DiClemente                            101 River Drive North
QUINN EMANUEL URQUHART &                   The Milwaukee Station, Third Floor
 SULLIVAN, LLP                             Great Falls, MT 59401-2103
865 S. Figueroa Street, 10th Floor         Attorneys for Karen Valladao and
Los Angeles, CA 90017                       Frank, Rimerman + Co. LLP
Attorneys for Entity Defendants            By CM/ECF
By Email and First Class Mail
James N. Kramer
Orrick, Herrington & Sutcliffe LLP
The Orrick Building
405 Howard Street
San Francisco CA 94105-2669
Attorneys for Karen Valadao and
 Frank, Rimerman + Co. LLP
By Email and First Class Mail



                                       /S/ Bruce A. Fredrickson




                                                     ERICKSON’S BRIEF IN SUPPORT OF
                                                     RULE 12(B)(6) MOTION TO DISMISS
                                                                            PAGE 10
